DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21-24, 26-31, and 33-38, 40-41 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8, 11-14 and 17-18 of patent US 10607392B2. Furthermore, claim(s) 21-24, 26-31, and 33-38, 40-41 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8, 11-14 and 17-18 of patent US 10607392B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim(s) is/are an obvious variation of the patented claims, or entirely covered by the patented claims. For example, claim 21 of the instant application discloses An apparatus comprising a processor comprising a plurality of processor resources, the processor to perform a series of steps. These limitations are all disclosed by the claim 5 of the patent US 10607392. Therefore, claim 21 of the instant application is covered by the claim 5 of the patent US 10607392, and is/are not patently distinct from the mentioned patent claim.  
The following table illustrates a comparative mapping between the limitations of claim 21 of the instant application and the mapping claim 5 of patent US 10607392. 
Claim 21 of the Instant Application 17/173892
Claim 5 of the Patent 10607392
An apparatus comprising: a processor comprising a plurality of processor resources, the processor to:
A general purpose graphics processor comprising: an instruction cache to receive graphics processing instructions; a general-purpose graphics processing compute block comprising a plurality of graphics processing cores to perform operations to execute the graphics processing instructions; a memory communicatively coupled to at least one of the plurality of graphics processing cores; and a processor to:
create a scatter gather list in a computer-readable memory communicatively coupled to the processor; collect a plurality of operating statistics for the plurality processing resources using the scatter gather list;
activate a scatter gather engine to collect operating statistics and parameters of the general purpose graphics processor.
create, in the computer-readable memory, a descriptor list comprising register addresses corresponding to one or more registers of the plurality of processing resources;
create, in the memory, a descriptor list comprising register addresses corresponding to one or more registers of the plurality of graphics processing cores;
allocate a space in the computer-readable memory for outputs from the one or more registers; 
allocate a space in the memory for outputs from the one or more registers;
program a scatter gather source attributes register to point to the descriptor list;
program a scatter gather source attributes register to point to the descriptor list;
program a scatter gather description configuration register with a poll period, a number of iterations, and an interrupt enable/disable.
program a scatter gather configuration register with a poll period, a number of iterations, and an interrupt enable/disable.

initiate a series of register read requests to obtain contents of the one or more registers for the register addresses in the descriptor list;

write the contents of the one or more registers for the register addresses in the descriptor list to the space allocated in the memory,

wherein the descriptor list comprises a plurality of 32 bit entries comprising a register address, a slice ID, a subslice ID, a single read or a multicast read, and an 
program a scatter gather destination attributes register with an output address;
wherein the scatter gather source attributes register, the scatter gather destination attributes register, and the scatter gather configuration register are programmed prior to starting a scatter gather engine.


Claims of the Instant Application 17/173892
21
22
23
24
26
27
28
29
30
31
33
34
35
36
37
38
40
41
Claims of the Patent 10607392
5
5
5
5
5
6
7
7
8
8
11
12
13
13
14
14
17
18
Claims of the Patent 10922869
1
2
3
4
6
7
8
8
9
10
12
13
14
14
15
16
18
19


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 25-27, 32-34, and 39-41 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 32 and 39 recite similar limitations as claim 25, thus are rejected under similar rational. 
For the purpose of applying prior arts, claims 26, 33, 40 are construed to be dependent on claims 24, 31, 38, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23, 28, 30, 35, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangalampalli et al. (US 20130283391) in view of Rozen et al. (US 20170116117), and further in view of Kato (US 20090248931) and Yen (US 20130007557).
Regarding claim 21, Mangalampalli discloses An apparatus comprising: a processor comprising a plurality of processor resources, the processor to (Mangalampalli, fig.1,  
create, in the computer-readable memory, a descriptor list comprising register addresses corresponding to one or more registers of the plurality of processing resources; allocate a space in the computer-readable memory for outputs from the one or more registers (Mangalampalli, fig.3. “[0029] Operating system 120 and/or application(s) 190 may then generate a list of source addresses in source memory 140 to indicate where the encrypted content is being maintained. Operating system 120 and/or application(s) 190 may also generate a list of destination address associated with secure destination memory 150 to indicate where the decrypted content is to be placed. [0032] Continuing to example process 3.4 (Set Source and Dest. Registers), destination manager 112 may include logic and/or features to receive the scatter-gather list from shared memory 130 and begin to set source and destination address registers (e.g., via set feature 215) maintained at crypto-DMA module 114 based on the scatter-gather list. In some examples, as mentioned above, the scatter-gather list includes source addresses associated with encrypted content maintained at source memory 140 and also includes destination addresses to place decrypted content at secure destination memory 150. Also, for these examples, operating system 120 and/or application(s) 190 may at least temporarily place the scatter-gather list in shared memory 130”).
On the other hand, Mangalampalli fails to explicitly disclose but Rozen discloses create a scatter gather list in a computer-readable memory communicatively coupled to the processor (Rozen, fig.1. “[0019] The access device 150 may include a processor (not shown) ; collect a plurality of operating statistics for the plurality buffers using the scatter gather list (Rozen, “[0010] a controller of a data storage device may collect, on-the-fly, statistical information about host buffers described by SGL descriptors. [0033] As the SGL descriptor(s) 133 are received, the controller 120 may determine statistical metrics, as shown at 201”);
program a scatter gather source attributes register to point to the descriptor list (Rozen, “[0020] Alternatively, the DPTR may include a pointer to the first segment or descriptor of the SGL. In either case, and additional segments or descriptors of the SGL may be retrieved using a "next" pointer of the first segment or descriptor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mangalampalli and Rozen. That is, applying the statistics collection using SGL of Rozen to the processing cores of Mangalampalli, and adding the pointer to the descriptor of Rozen to the register of Mangalampalli. The motivation/ suggestion would have been the controller may improve overall performance of the data storage device (Rozen, [0010]).
On the other hand, Mangalampalli in view of Rozen fails to explicitly disclose but Kato discloses program a register with a poll period, and an interrupt enable/disable (Kato, “[0005] Also, since the address in the address space is assigned to the register of the polling unit, the register can be accessed by the processor. Consequently, the polling conditions, such as the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kato into the combination of Mangalampalli and Rozen. That is, adding the programed poll period, an interrupt enable/disable of Kato to the scatter gather description configuration register of Mangalampalli and Rozen. The motivation/ suggestion would have been to provide a computer system designed to reduce the processing load caused by polling (Kato, [0002]).
On the other hand, Mangalampalli in view of Rozen and Kato fails to explicitly disclose but Yen discloses program a register with a number of iterations (Yen, “[0059] (Block 806) This may include using a controller (e.g., 544, 640) or external processor (e.g., 510, 540) to program registers to reset the data decoder before beginning the decoding operation, to program the number of iterations to perform, or to configure other aspects of the data decoder behavior”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yen into the combination of Mangalampalli and Rozen, Kato. That is, adding the programed number of iterations of Yen to the scatter gather description configuration register of Mangalampalli and Rozen, Kato. The motivation/ suggestion would have been for evaluating final data from a global iteration of a data decoding operation (Yen, [0058]).
Regarding claim 28, it is interpreted and rejected for the similar reason as claim 21.
Regarding claim 35, it is interpreted in similar scope as claim 21, except that claim 35 recites One or more non-transitory computer-readable medium comprising one or more 
On the other hand, Mangalampalli further discloses One or more non-transitory computer-readable medium comprising one or more instructions that when executed on at least one processor configure the at least one processor to perform one or more operations (Mangalampalli, [0068] According to some examples, an article of manufacture may include a non-transitory storage medium to store or maintain instructions that when executed by a computer or system, cause the computer or system to perform methods and/or operations in accordance with the described examples).
Regarding claim 23, Mangalampalli in view of Rozen, Kato and Yen discloses The apparatus of claim 21.
Mangalampalli further discloses program a scatter gather destination attributes register with an output address (Mangalampalli, “[0033] In some examples, crypto-DMA module 114 may separately validate individual destination addresses as destination manager 112 attempts to set each destination address register. [0036] the encrypted content obtained from source memory 140 may be decrypted by secure processor 116 and then placed by crypto-DMA module 114 in secured destination memory 150 based on the destination address registers also set and validated as described above”).
Regarding claim(s) 30, 37, they are interpreted and rejected for the same reasons set forth in claim(s) 23.
Claim(s) 24, 26, 27, 31, 33, 34, 38, 40, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangalampalli in view of Rozen, Kato and Yen, and further in view of Grochowski et al. (US 20140095831).

On the other hand, Mangalampalli in view of Rozen, Kato and Yen fails to explicitly disclose but Grochowski discloses inspect the status of the scatter gather data collection in a scatter gather control register (Grochowski, fig.10B. “[0087] If the operation is a scatter/gather setup instruction, determined at 1012, then at 1014, the current architectural state is read. [0088] If the current scatter/gather operation is not a setup operation, determined at 1012, then at 1013, a determination is made as to whether the scatter/gather hidden state is valid.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Grochowski into the combination of Mangalampalli and Rozen, Kato and Yen, to include all limitations of claim 24. That is, applying the SGL state determination of Grochowski to the apparatus of Rozen and Mangalampalli, Kato, Yen. The motivation/ suggestion would have been performing efficient gather/scatter operations which shows the writeback operations to either the non-architectural/hidden state or the real architectural state of the processor (Grochowski, [0087]).
Regarding claim(s) 31, 38, they are interpreted and rejected for the same reasons set forth in claim(s) 24.
Regarding claim 26, Mangalampalli in view of Rozen, Kato, Yen and Grochowski discloses The apparatus of claim 24, wherein the general purpose graphics processor has been disclosed.
On the other hand, Mangalampalli in view of Kato, Yen and Grochowski fails to explicitly disclose but Rozen discloses activat a scatter gather engine to collect operating statistics and parameters of the buffers (Rozen, “[0033] As the SGL descriptor(s) 133 are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rozen into the combination of Mangalampalli and Kato, Yen and Grochowski, to include all limitations of claim 26. That is, adding the statistics and parameters collection of Rozen to the general purpose graphics processor of Mangalampalli, Kato, Yen and Grochowski. The motivation/ suggestion would have been improve overall performance of the system (Rozen, “[0030] Use of statistical metrics may thus accelerate a host address search process in a pre-fetched SGL”).
Regarding claim(s) 33, 40, they are interpreted and rejected for the same reasons set forth in claim(s) 26.
Regarding claim 27, Mangalampalli in view of Rozen, Kato, Yen and Grochowski discloses The apparatus of claim 26.
Mangalampalli further discloses initiate a series of register read requests to obtain contents of the one or more registers for the register addresses in the descriptor list; and write the contents of the one or more registers for the register addresses in the descriptor list to the space allocated in the memory (Mangalampalli, fig.3. “[0032] Continuing to example process 3.4 (Set Source and Dest. Registers), destination manager 112 may include logic and/or features to receive the scatter-gather list from shared memory 130 and begin to set source and destination address registers (e.g., via set feature 215) maintained at crypto-DMA module 114 based on the scatter-gather list. [0036] Moving to example process 3.8 (Complete 
Regarding claim(s) 34, 41, they are interpreted and rejected for the same reasons set forth in claim(s) 27.
Allowable Subject Matter
Claims 22, 29, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejections under double patenting and 35 USC § 112(b) rejections in the above office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 22, it recites, wherein the descriptor list comprises a plurality of 32 bit entries comprising a register address, a slice ID, a subslice ID, a single read or a multicast read, and an operation to be performed on data returned from a multicast read.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Regarding claim(s) 29, 36, they are interpreted and allowed for the same reasons as claim 22. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            2/19/2022